DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 15/888,277 (US Patent No. 10/430,790 B2), 15/888,576 (US Patent No. 11,030,619 B2), and 15/888,409 (US Patent 11,120,444 B2). Claims 1-20 are presented for examination. Examiner has established a double patenting, § 101, and § 103 rejections for claims 1-20 in the instant Office action.  

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/430,790 B2, over claims 1-20 of U.S. Patent No. 11,030,619 B2, and over claims 1-20 of U.S. Patent No. 11,120,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-7 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 8-14 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 15-20 is a non-transitory computer-readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.



Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of facilitating a use of an account. The creation of facilitating a use of an account, as recited in the independent claims 1, 8, and 15, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 8, and 15, which set forth or describe the recited abstract idea, are found in the following step: “determining a manner in which to divide the set of benefits between the first account and the second account” (claims 1, 8, and 15). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 8, and 15, recite additional limitations: “a device” (claim 1), “one or more memories” (claim 8), “one or more processors, coupled to the one or more memories” (claim 8), “a non-transitory computer-readable medium storing a set of instructions” (claim 15), and “one or more processors of a device” (claim 15). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving a request, associated with a first account, to use a second account to complete a transaction, wherein the first account is associated with a first individual, wherein the second account is associated with a second individual, and wherein the second account is associated with a set of benefits to be received based on completing the transaction” (claims 1, 8, and 15) and “providing a notification to a transaction terminal or a transaction backend device to cause the transaction terminal or the transaction backend device to request information related to the first individual rather than the second individual when the first individual is using the second account to complete the transaction” (claims 1, 8, and 15). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 8, and 15, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 1, 8, and 15, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0048] Fig. 3 is a diagram of example components of a device 300. Device 300 may correspond to user device 210, server device 220, account matching platform 230, computing resource 234, and/or transaction backend device 240. In some implementations, user device 210, server device 220, account matching platform 230, computing resource 234, and/or transaction backend device 240 may include one or more devices 300 and/or one or more components of device 300. As shown in Fig. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370. 

[0049] Bus 310 includes a component that permits communication among the components of device 300. Processor 320 is implemented in hardware, firmware, or a combination of hardware and software. Processor 320 is a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or another type of processing component. In some implementations, processor 320 includes one or more processors capable of being programmed to perform a function. Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, and/or an optical memory) that stores information and/or instructions for use by processor 320.

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 8, and 15, receive or transmit data over a network in a merely generic manner. The courts have recognized retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 8, and 15, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-7 depend on independent claim 1; dependent claims 9-14 depend on independent claim 8; and dependent claims 16-20 depend on independent claim 15. The elements in dependent claims 2-7, 9-14, and 16-20, which set forth or describe the recited abstract idea, are: “the request further comprises one or more of: information that identifies a type of transaction associated with the transaction, information related to an account of the first individual, or a set of credentials associated with the first individual” (claims 2, 9, and 16 – further narrowing the recited abstract idea), “receiving the request comprises: receiving the request automatically based on the first individual attempting to complete the transaction” (claims 3, 10, and 17 – reciting insignificant extra solution activity), “determining the manner in which to divide the set of benefits is based on optimizing one or more of: cash back associated with the transaction, rewards points associated with the transaction, a discount applied to the transaction, or processing fees associated with the transaction” (claims 4, 11, and 18 – further narrowing the recited abstract idea), “providing a set of instructions to the transaction terminal or the transaction backend device to prevent the transaction terminal or the transaction backend device from requesting, from the first individual, input of information associated with the second individual” (claims 5, 12, and 19 – reciting insignificant extra solution activity), “providing another notification to the second individual that the second individual has been selected to facilitate the transaction” (claims 6, 13, and 20 – reciting insignificant extra solution activity), and “the first individual is an untrusted individual to the second individual” (claims 7 and 14 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-7, 9-14, and 16-20, do not correct the deficiencies of independent claims 1, 8, and 15, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103
















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Conaty (2007/0078760 A1) in view of Krajicek (10,387,851 B1).


As to claims 1, 8, and 15, Conaty shows one or more memories (Conaty: page 3, ¶ 32); and one or more processors, coupled to the one or more memories (Conaty: page 3, ¶ 32), configured to: receive a request, associated with a first account, to use a second account to complete a transaction, wherein the first account is associated with a first individual, and wherein the second account is associated with a second individual (Conaty: page 3, ¶¶ 30-31; and page 4, ¶¶ 43-44); and provide a notification to a transaction terminal or a transaction backend device to cause the transaction terminal or the transaction backend device to request information related to the first individual rather than the second individual when the first individual is using the second account to complete the transaction (Conaty: page 3, ¶¶ 38-39; and page 4, ¶¶ 45-46).
Conaty does not show that the second account is associated with a set of benefits to be received based on completing the transaction; and determining a manner in which to divide the set of benefits between the first account and the second account. Krajicek shows that the second account is associated with a set of benefits to be received based on completing the transaction (Krajicek: col. 3, lines 22-43); and determining a manner in which to divide the set of benefits between the first account and the second account (Krajicek: col. 3, lines 22-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Conaty by the second account being associated with a set of benefits to be received based on completing the transaction; and determining a manner in which to divide the set of benefits between the first account and the second account of Krajicek in order to apply reward payments to one or more accounts at a financial institution (Krajicek: col. 3, lines 23-24).

As to claims 2, 9, and 16, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty  also shows that the request further comprises one or more of: information that identifies a type of transaction associated with the transaction, information related to an account of the first individual, or a set of credentials associated with the first individual (Conaty: page 3, ¶ 38; and page 4, ¶ 45).
  
As to claims 3, 10, and 17, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty also shows receiving the request comprises: receiving the request automatically based on the first individual attempting to complete the transaction (Conaty: page 3, ¶ 38; and page 4, ¶ 45).  

As to claims 4, 11, and 18, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty does not show determining the manner in which to divide the set of benefits is based on optimizing one or more of: cash back associated with the transaction, rewards points associated with the transaction, a discount applied to the transaction, or processing fees associated with the transaction. Krajicek shows determining the manner in which to divide the set of benefits is based on optimizing one or more of: cash back associated with the transaction, rewards points associated with the transaction, a discount applied to the transaction, or processing fees associated with the transaction (Krajicek: col. 22, lines 33-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Conaty by determining the manner in which to divide the set of benefits is based on optimizing one or more of: cash back associated with the transaction, rewards points associated with the transaction, a discount applied to the transaction, or processing fees associated with the transaction of Krajicek in order to apply reward payments to one or more accounts at a financial institution (Krajicek: col. 3, lines 23-24).

As to claims 5, 12, and 19, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty also shows providing a set of instructions to the transaction terminal or the transaction backend device to prevent the transaction terminal or the transaction backend device from requesting, from the first individual, input of information associated with the second individual (Conaty: page 4, ¶ 47).  

As to claims 6, 13, and 20, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty also shows providing another notification to the second individual that the second individual has been selected to facilitate the transaction (Conaty: page 4, ¶ 46).  

As to claims 7 and 14, Conaty in view of Krajicek shows all the elements of claims 1, 8, and 15. Conaty also shows that the first individual is an untrusted individual to the second individual (Conaty: page 4, ¶ 46). 
 

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mortensen (10,909,618 B1) discloses: “[M]igrating information (e.g., funds) from a first account to a second account. Account information for the first account may be analyzed to identify periodic, regular, and/or semi-regular transactions of a first type (e.g., charge(s)) made from the first account.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691